Citation Nr: 0504002	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1969 to May 1971 and 
multiple periods of active duty for training with the 
Tennessee Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for diabetes mellitus.  In July 2004, the 
veteran was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The veteran has been 
represented throughout the instant appeal by the Disabled 
American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran advances on appeal that he initially manifested 
diabetes mellitus during his service with the Tennessee Army 
National Guard.  The veteran's Tennessee National Guard 
personnel records indicate that he had several periods of 
active duty for training between 1974 and 1993.  While the 
dates of such active duty for training have been certified 
for the years prior to 1988, the veteran's active duty for 
training during the period from 1988 to 1993 has not been 
verified and the complete service medical records associated 
with such duty have not been requested for incorporation into 
the record.  

Clinical documentation from the Metropolitan Nashville 
General Hospital dated in April 1992 indicates that the 
veteran was diagnosed with adult onset diabetes mellitus and 
directed to seek follow up at Dr. Ben VanVourhees' Medical 
Clinic.  An August 1999 treatment record from Jon H. Levine, 
M.D., conveys that the veteran had "been diabetic for 
approximately 10 years;" had been prescribed medication for 
his diabetes mellitus; his medication had been changed 
"about 3 years ago;" and he had been "referred by William 
Ralph, M.D., for further management" of his diabetes 
mellitus.  A May 2002 VA treatment record states that the 
veteran had been diagnosed with diabetes mellitus 
"approximately 13 years ago."  

At the July 2004 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had been diagnosed with 
diabetes mellitus at the Metropolitan Nashville General 
Hospital in 1992.  He clarified that Dr. Ralph was his family 
physician.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant military, 
VA, and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Accordingly, this 
case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Tennessee Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Contact then veteran and request that 
he provide information as to all 
treatment of his diabetes mellitus, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact William 
Ralph, M.D., Dr. Ben VanVourhees' Medical 
Clinic, the Metropolitan Nashville 
General Hospital, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after July 2004, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then readjudicate the veteran's 
entitlement to service connection for 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


